Title: From George Washington to Major General Artemas Ward, 4 December 1775
From: Washington, George
To: Ward, Artemas



Sir,
Cambridge 4th Decr 1775.

The Officers for the Regiment of Artillery still remaining unfixed, and of consequence the Inlisting men for it greatly impeded, I should be glad as I am a perfect stranger to that Corps if you, with Genls Thomas and Spencer would assist me in Scrutinizing a list given In by Colos. Burbeck and Mason at my desire.
For this purpose you will please to be here to morrow at 11 Oclock. I am with respect Sir Yr Most Obedt Servt

Go: Washington

